Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for foreign priority of application CN 201921007903.7 filed in China on 07/01/2019.
	Currently claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 – the limiting condition “and/or” makes the claim indefinite because it is unclear whether the claim scope following the term "and/or" should be treated as “and” or “or”. The claims are indefinite because the metes and bounds are undeterminable.
Appropriate correction is required. 
For examination purposes the examiner considers the limitation as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2020/0126470 in view of Yu et al. US 2017/0219895.
Claim 1: Gao et al. disclose a circuit substrate having 
(Fig. 2) a first area 101 (active display region) and a second area 102 (peripheral region) [0033] extending along at least part of an edge of the first area 101; 
(Fig. 1B) [0032] the second area 102 (peripheral region) including a rounded corner region SR (gate driving units SR, in upper rounded-angle region) and a first rectangular region SL (gate driving units SL, in lower non-rounded angle region) [0032] connected to the rounded corner region SR; 
(Fig. 1B) the first rectangular region SL (gate driving units SL, in lower vertical region) extending along a second direction (Y-direction); 
the circuit substrate comprising: 
a plurality of gate lines (each of the plurality of gate driving units has an output terminal electrically connected to one of the plurality of gate lines, i.e., horizontal lines) [0006]  disposed in the first area, each gate line extending in a first direction (X-direction) perpendicular to the second direction (Y-direction); and 
(Fig. 1B) a gate driver on array (GOA) circuit SR disposed in the second area and connected to at least part of the plurality of gate lines [0006], 
(Fig. 1B) the GOA circuit including at least one GOA unit SR disposed in the rounded corner region SR (gate driving units SR, in upper rounded-angle region) and a GOA unit 
(Fig. 1B) along the first direction (horizontal X-direction), a (horizontal) length of a GOA unit SR in the rounded corner region (upper rounded-angle region, “second region”) is gradually ‘decreasing’ for gate driving units SR closer to the upper top surface of second region to a (horizontal) length of the GOA unit SL in the first rectangular region (lower vertical region, “first region”); (see marked-up Fig. 1B below).
along the second direction (vertical Y-direction), a (vertical) width of the GOA unit SR in the rounded corner region (upper rounded-angle region, “second region”) is greater than a (vertical) width of the GOA unit SL in the first rectangular region (lower vertical region, “first region”). 
Gao et al. is silent as of
wherein along the first direction, a length of a GOA unit in the rounded corner region is less than a length of the GOA unit in the first rectangular region
however Yu et al. teach
(Figs. 15, 16) along the first direction (horizontal X-direction), a length of a GOA unit STi-5 in the rounded corner region is less than a length of the GOA unit STi+7 in the first rectangular region [a ‘horizontal length’ of gate driver (STi+5 to STi-5) is gradually ‘decreasing’ as compared to that of gate driver (STi+4 to STi+7) in the first rectangular region] [0196-0199]
It would have been obvious to a person with ordinary skill in the art to modify Gao's invention with Yu’s structure to provide improved aperture at the corner portion to the display device, as taught by Yu [0204];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 18: Gao et al. disclose 
a display device [0002]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2020/0126470, Yu et al. US 2017/0219895 as applied to claim 1 above, and further in view of Yang et al. US 2014/0132876.
Claim 17: Gao et al. disclose as in claim 1 above
Yang et al. teach
(Fig. 7) the second area (peripheral area) further includes a second rectangular region 400D (gate driver in horizontal region) extending along the first direction (horizontal X-direction), and the rounded corner region 400L is connected to the second rectangular region 400D; and 
(Fig. 8) the GOA circuit  further includes a GOA unit 420 disposed in the second rectangular region (400D) [0046],
Yu et al. teach
(Fig. 11) a length and a width of the GOA unit (STi+7, Sti+8, STi+9, STi+10) in the rectangular region (compatible to Yang’s first/second rectangular regions) are substantially equal to a length and a width of a GOA unit (STi+6, STi+5, STi+4, STi+3,STi+1, STi, STi-1, STi-2, STi-3, STi-4, STi-5) in a sub-region (curving region)
It would have been obvious to a person with ordinary skill in the art to modify Gao's invention with Yu’s structure to provide improved aperture at the corner portion to the display device, as taught by Yu [0204]; and with Yang’s structure to provide improved display size of a display device to the display device, as taught by Yang [0006].
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 2 is the inclusion of the limitation 
“…the second area further includes a second rectangular region extending along the first direction, the rounded corner region includes a first sub-region and a second sub-region, the first sub-region is connected to the first rectangular region, and the second sub-region is connected to the second rectangular region; the at least one GOA unit disposed in the rounded corner region includes a first GOA unit disposed in the first sub-region, and a second GOA unit disposed in the second sub- region, a length of the first GOA unit is less than a length of the second GOA unit, and a width of the first GOA unit is greater than a width of the second GOA unit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3-15 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 16 is the inclusion of the limitation 
“…the rounded corner region includes a plurality of sub-regions arranged along the edge of the first area; the at least one GOA unit in the rounded corner region includes a plurality of GOA units that are arranged in the plurality of sub-regions; in a direction along the edge of the first area away from the first rectangular region, lengths of the plurality of GOA units gradually increase, and widths of the plurality of GOA units gradually decrease.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
Gao et al. US 2020/0126470 and Yang et al. US 2014/0132876, considered as most closely related prior art documents, are silent as of the specific limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871